F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         APR 4 2001
                            FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    STEFANI LANDRETH;
    MICHELLE C. CHILDERS;
    CANDY WATTS, all individually,

               Plaintiffs-Appellants,                  No. 00-7081
                                                  (D.C. No. 99-CV-58-P)
    v.                                                 (E.D. Okla.)

    RURAL HOME HEALTH, INC.,
    a corporation; JON COFFEY,
    individually,

               Defendant.

    .

    FRONTIER INSURANCE
    COMPANY, a subsidiary of Frontier
    Insurance Group, Inc.

               Garnishee-Appellee.


                            ORDER AND JUDGMENT          *




Before HENRY , BRISCOE , and MURPHY , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

      Plaintiffs are former employees of Rural Home Health, Inc. (RHH) who

obtained a consent judgment against RHH and its owner, Jon Coffey, on their

claims that Coffey harassed them in various ways, both during work hours and

during non-work hours. They claimed that insurance policies issued by Frontier

Insurance Co. to RHH covered their losses. The district court   1
                                                                    determined that

the insurance policies did not provide coverage to plaintiffs and entered summary

judgment in Frontier’s favor. Plaintiffs appeal. Our jurisdiction arises from

28 U.S.C. § 1291, and we affirm.

      On appeal, plaintiffs challenge the conclusion that the insurance policies do

not cover their damages caused by Coffey. Although they concede that the

policies exclude harassment that occurred while they were at work, they maintain

that when they left work for the day, the policy exclusions did not apply. They

also argue that one of the policies covered RHH’s negligent supervision and

training of Coffey.



1
      The parties consented to proceed before a magistrate judge pursuant to
28 U.S.C. § 636(c). See Appellants’ App. at 3.

                                           -2-
      We review de novo the district court’s grant of summary judgment, viewing

the record in the light most favorable to the party opposing summary judgment.

McKnight v. Kimberly Clark Corp., 149 F.3d 1125, 1128 (10th Cir. 1998).

Summary judgment is appropriate if there is no genuine issue of material fact and

the moving party is entitled to judgment as a matter of law. Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986); Fed. R. Civ. P. 56(c).

      We have carefully reviewed the record on appeal, as well as the briefs

submitted by the parties and the applicable law. Applying the standards set out

above, we affirm the judgment for substantially the reasons stated in the

magistrate judge’s June 14, 2000 order.

      The judgment of the United States District Court for the Eastern District of

Oklahoma is AFFIRMED.



                                                    Entered for the Court



                                                    Michael R. Murphy
                                                    Circuit Judge




                                          -3-